UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-7936



MICHAEL L. JONES,

                                             Plaintiff - Appellant,


          versus


JANICE PHILLIPS, head of medical at South
Carolina Department of Corrections; MEDICAL
STAFF, at Manning Correctional Institution;
MEDICAL    STAFF,   at   Lee    Correctional
Institution,

                                            Defendants - Appellees.



                             No. 04-7955



MICHAEL L. JONES,

                                             Plaintiff - Appellant,


          versus


JANICE PHILLIPS, head of medical at South
Carolina Department of Corrections; MEDICAL
STAFF, at Manning Correctional Institution;
MEDICAL    STAFF,   at   Lee    Correctional
Institution,

                                            Defendants - Appellees.
Appeals from the United States District Court for the District of
South Carolina, at Columbia.    Terry L. Wooten, District Judge.
(CA-03-3203-3)


Submitted:   March 25, 2005              Decided:     April 12, 2005


Before WILKINSON, LUTTIG, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael L. Jones, Appellant Pro Se. Edgar Lloyd Willcox, II,
WILLCOX, BUYCK & WILLIAMS, PA, Florence, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

          Michael L. Jones appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed

the record and find no reversible error.   Accordingly, we affirm

for the reasons stated by the district court.        See Jones v.

Phillips, No. CA-03-3203-3 (D.S.C. Oct. 27, 2004).   Jones’ motion

for appointment of counsel is denied.      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                              - 3 -